Citation Nr: 1129109	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  10-41 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel






INTRODUCTION

The Veteran had active military service from June 1967 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted service connection for PTSD and tinnitus and assigned initial 50 percent and 10 disability evaluations, respectively, and denied service connection for hearing loss.  The Veteran submitted a timely notice of disagreement as to the assigned ratings and the denial of service connection for hearing loss and received a statement of the case in July 2010.  However, his August 2010 substantive appeal is specifically limited only to the matter of an increased rating for PTSD.  As such, the Board will confine its consideration only to the matter as set forth on the title page.

The Board notes that, in the July 2010 statement of the case, the RO stated that it had reviewed the Veteran's electronic Virtual VA records that did not reveal any evidence pertinent to his appeal.  The Board has also reviewed the contents of the Veteran's Virtual VA records file and found that it contained rating decisions and letters to him, but no evidence relevant to his claim on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the manifestations of his service-connected PTSD are more severe than are represented by the initially assigned 50 percent rating. 

In his August 2010 substantive appeal, the Veteran argued that a 70 percent evaluation would more appropriately reflect his current condition.  He said that he experienced social isolation and profound retreat from social contact including from his family.  He indicated that he was unable to sustain long-term occupational relationships and a steady income stream, and lost clients because of his "disproportionate response to...relatively minor conflict".  The Veteran said that his "inappropriate behavior and disproportionate response to conflict has absolutely ruined [his] social and business relationships".  Then, the Veteran stated that "[t]hese symtoms have an imperative prevalence in stressful situations, and have become even worse in the last two years".

VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Here, the record reflects that the Veteran was last examined by VA in November 2008, more than two years ago.  

As well, there appears to be some discrepancy in how VA and private examiners perceive the severity of the Veteran's PTSD symtoms.  A private psychological evaluation report, dated in February 2008, indicates that a score of 40 was assigned on the Global Assessment of Functioning (GAF) scale, indicating serious impairment.  VA outpatient records dated in July and August 2008 and a VA examination report dated in November 2008 reflect GAF scores of 50.

GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV)).  A GAF score is highly probative, as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF score of 31 to 40 denotes behavior considerably influenced by delusions or hallucinations or serious impairment in communications or judgment or an inability to function in most areas.  Id.  A GAF score of 41 to 50 denotes serious symptoms, or any serious impairment in social, occupational, or school functioning.  Id.  A 

GAF score of 51 to 60 denotes moderate symptoms, or moderate difficulty in social and occupational functioning.  Id.  Here, the Board is of the opinion that further psychiatric examination is warranted to more accurately assess the current severity of the Veteran's service-connected PTSD and reconcile the divergent GAF scores assigned to him since he filed his claim in February 2008.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination).

Also, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based upon individual unemployability due to service-connected disabilities (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  In this case, the issue is raised by the record.  As noted above, in his August 2010 substantive appeal, the Veteran reported that his service-connected PTSD affected his ability to work.  To date, this issue has not been considered by VA and it is referred to the RO for appropriate action.

As well, current VA treatment records from the Orlando, Florida, VA Outpatient Clinic (OPC), dated since August 2008, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the Orlando VA OPC for the period from August 2008, and from any additional VA and non-VA medical provider identified by him.  If any records 
2. 
are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

3. The RO/AMC should provide the Veteran with an appropriate duty to assist notification letter pertaining to the unemployability claim that has been raised.  The RO/AMC should also forward an appropriate form and request that the Veteran return the form providing a complete employment history from February 2007.  The RO/AMC should request that the Veteran provide exact dates of employment, including month, day and year.  Thereafter, any appropriate evidentiary development should be accomplished.

4. After the above development has been accomplished, schedule the Veteran for examination by a psychiatrist who has not previously examined him to determine the current severity and all manifestations of his service-connected PTSD.  The claims folder should be available for review by the examiner in conjunction with the examination.  All indicated tests and studies should be performed (including psychological testing, if indicated) and all clinical findings reported in detail. The psychiatric examiner is requested to address the following:

a. the examiner should indicate, with respect to each of the psychiatric symptoms identified, whether such symptom is a symptom of the Veteran's service-connected PTSD.

b. The examiner should also provide an opinion concerning the degree of social and industrial impairment resulting from the Veteran's service-connected PTSD, including whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the service-connected PTSD, by itself, precludes the Veteran from securing and following substantially gainful employment consistent with his education and occupational experience or whether such an etiology or relationship is unlikely (i.e., less than a 50- 50 probability).  Age is not to be considered a factor in rendering this opinion.

c. To the extent possible, the manifestations of the service-connected PTSD should be distinguished from those of any other mental disorder found to be present.

d. The examiner is specifically requested to include in the diagnostic formulation an Axis V diagnosis (GAF Scale) and an explanation of what the assigned score represents.  The examiner should reconcile the results of the psychological evaluations by Dr. Fairchild with the findings reported in VA outpatient treatment and examination reports as discussed herein.  

e. A complete rationale should be provided for all opinions provided.

5. Thereafter, readjudicate the Veteran's claim for an initial rating in excess of 50 percent for PTSD and adjudicate the matter of entitlement to a TDIU (see Rice v. Shinseki, supra) in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

Then, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


